         Case 8:18-cr-00157-TDC Document 239 Filed 07/15/19 Page 1 of 7



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA

               v.

 LEE ELBAZ,                                      Criminal Action No. TDC-18-157
   a/k/a “Lena Green,”

               Defendant


   GOVERNMENT’S MOTION TO COMPEL DISCLOSURE OF EXPERT WITNESS
      TESTIMONY FOR FAILURE TO COMPLY WITH FED. R. CRIM. P. 16

        The Government respectfully moves the Court for an order to compel Defendant Lee Elbaz

to comply with the requirements of Fed. R. Crim. Pro. 16(b)(1)(C) (“Rule 16”), and order the

defendant to disclose to the government additional information about the defendant’s proposed

expert witness testimony. On June 21, 2019, defendant sent a letter to the Government, attached

as Exhibit A, stating her intent to call Bruce Lebowitz (“Mr. Lebowitz”) as an expert witness. The

government respectfully requests that the Court order the defendant to disclose (1) the basis for

Mr. Lebowitz’s opinion about Yukom’s business practices, i.e. what evidence or other information

Mr. Lebowitz relied on in forming his opinion, and (2) Mr. Lebowitz’s definition of what

constitutes the “call center industry.”

   I.      BACKGROUND

        The government has received from the defendant Mr. Lebowitz’s curriculum vitae and a

disclosure that Mr. Lebowitz would base his testimony on “his professional experience and

expertise advising Fortune 500 companies on the industry standards and ethical expectations of

call center operators and representatives.” See Exhibit A at 1. The defendant claimed that Mr.

Lebowitz’s expert knowledge would allow him to testify that employees working for Elbaz at

Yukom Communications Ltd. (“Yukom”) behaved in a manner “consistent with common and

                                                                                                1
         Case 8:18-cr-00157-TDC Document 239 Filed 07/15/19 Page 2 of 7



accepted industry practices.” See id. at 2. The letter did not specify Mr. Lebowitz’s basis for his

conclusion that Yukom purportedly complied with industry standards, nor did it disclose how Mr.

Lebowitz gathered his knowledge of Yukom’s business practices, or whether he relied on any

evidence or other information about Yukom in forming his opinion.

        On June 22, 2019, the Government responded to the defendant, and objected to the

defendant’s failure to disclose the basis for Mr. Lebowitz’s testimony regarding Yukom’s business

practices. Exhibit B. The government requested that the defendant provide a sufficient Rule 16

disclosure before the June 25, 2019 deadline for motions in limine. Id. at 1. On June 24, 2019,

the defendant responded by claiming that the June 21, 2019 disclosure was sufficient because Mr.

Lebowitz “is not relying on particular documents or other information, but, rather, is relying on

his extensive experience in the call center industry.” Exhibit C.

        On July 8, 2019, the government again wrote to the defendant, writing that the government

understood Elbaz’s June 24, 2019 letter to mean that “Mr. Lebowitz has reviewed no documents

or other evidence to form his opinion that Yukom’s business practices were in conformity with

‘call center industry’ practices.” Exhibit D at 1. Furthermore, the government wrote that if Mr.

Lebowitz “has really not reviewed any documents or other evidence specific to Yukom’s business

practices to form his opinion, we do not understand what has served as the basis for his opinion

about Yukom.” Id. at 1-2. The government also requested that Elbaz disclose “how Mr. Lebowitz

will define a ‘call center’” and “how Mr. Lebowitz will define the ‘industry’ in which Yukom

operated.” Id. at 2.

        Elbaz did not respond in writing to the government’s second letter request for an adequate

Rule 16 disclosure, but at the July 11, 2019 pretrial conference counsel for the defendant stated

that the defendant would not be providing the information requested by the government.



                                                                                                 2
           Case 8:18-cr-00157-TDC Document 239 Filed 07/15/19 Page 3 of 7



   II.       APPLICABLE LEGAL STANDARD

          Under Federal Rule of Criminal Procedure 16(b)(1)(C), the defendant’s disclosure of

expert witness testimony must be “a written summary of any testimony” and “must describe the

witness’s opinions, the bases and reasons for those opinions, and the witness’s qualifications.”

The purpose of the rule is to “minimize [the] surprise that often results from unexpected expert

testimony, reduce the need for continuances, and to provide the opponent with a fair opportunity

to test the merit of the expert’s testimony through focused cross-examination.” Fed. R. Crim. P.

16, advisory committee’s note to 1993 amendment.

          A disclosure that does not “describe [the witness’s] opinions beyond stating the conclusion

he had reached and [does] not give the reasons for those opinions” is insufficient to meet the

requirements of Rule 16. United States v. Barile, 286 F.3d 749, 758 (4th Cir. 2002); see also

United States v. Ahmed, 12-CR-661, 2015 WL 1611947, at *2 (E.D.N.Y. Apr. 9, 2015) (“[T]hin

statements about the experts’ general conclusions are insufficient.”). The disclosed basis for the

witness’s opinion must include “not only written and oral reports, tests, reports, and investigations,

but any information that might be recognized as a legitimate basis for an opinion under Federal

Rule of Evidence 703.” Fed. R. Crim. P. 16, advisory committee’s note to 1991 amendment. A

sufficient disclosure of the basis for the witness’s opinion allows the court to ensure that the expert

“employs…the same level of intellectual rigor that characterizes the practice of an expert in the

relevant field.” See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).

   III.      ARGUMENT

                 A. Defendant’s Disclosure Is Insufficient Due To Its Failure To Provide the
                    Basis For the Expert’s Opinion

          First, the defendant’s disclosure of Mr. Lebowitz’s expert testimony provides no basis for

Mr. Lebowitz’s conclusions regarding Yukom’s business practices. The initial June 21, 2019


                                                                                                     3
         Case 8:18-cr-00157-TDC Document 239 Filed 07/15/19 Page 4 of 7



disclosure claims that Mr. Lebowitz’s opinions about Yukom “derive from his professional

experience and expertise advising Fortune 500 companies on the industry standards and ethical

expectations.” See Ex. A at 1. However, the defendant has provided no basis whatsoever for Mr.

Lebowitz’s conclusions that Yukom employees “acted consistent[ly] with common and accepted

industry practices.” See id. at 2. It is unclear how Mr. Lebowitz has gained any knowledge of

Yukom’s business practices, especially given that the defendant stated in the June 24 letter that

“Mr. Lebowitz is not relying on particular documents or other information.” See Exhibit 3 at 1. If

Mr. Lebowitz has not accessed documents or received other evidence about Yukom’s business

practices, there appears to be no basis for his testimony that Yukom employees “acted

consistently” with industry practices. This cannot be the case. Thus, the defendant must provide

the basis for Mr. Lebowitz’s conclusions about Yukom in order to meet the requirements of Rule

16.

       The Fourth Circuit has concluded that brief summaries of opinions are insufficient to show

a basis for the expert’s opinion. In United States v. Holmes, the Fourth Circuit affirmed the district

court’s exclusion of the testimony of an expert witness for the defense. 670 F.3d 586, 599 (4th

Cir. 2012). The Fourth Circuit noted that “[n]either [the defendant’s] brief synopsis of Dr. Ofshe’s

opinion nor Dr. Ofshe’s curriculum vitae provide the bases and reasons for his proposed testimony

that individuals sometimes make false confessions.” Id. Similarly, the defendant’s conclusory

disclosure here does not include a description of the evidence or other information about Yukom’s

business practices that Mr. Lebowitz used to reach his conclusion that Yukom employees complied

with industry standards.

       Because the defendant has failed to provide any basis whatsoever for Mr. Lebowitz’s

conclusions about Yukom, the government respectfully requests that the Court compel the



                                                                                                    4
         Case 8:18-cr-00157-TDC Document 239 Filed 07/15/19 Page 5 of 7



defendant to provide a sufficient Rule 16 disclosure, including the basis for Mr. Lebowitz’s

opinions.

               B. Defendant’s Disclosure Is Insufficient Because It Does Not Provide the
                  Scope or Definition of “Call Centers”

       Second, the defendant has not disclosed to the government what a “call center” is which is

Mr. Lebowitz’s stated area of expertise. Exhibit D at 2. Without disclosing what a “call center”

is, it is “virtually impossible for the Government to engage in meaningful cross-examination,”

which is one of the main purposes of Rule 16 pretrial disclosures. See United States v. Day, 524

F.3d 1361, 1372 (D.C. Cir. 2008); Fed. R. Crim. P. 16, advisory committee’s note to 1993

amendment. Specifically, the government requests that the defendant identify what “industry” Mr.

Lebowitz is relying on to form his opinion that Yukom was operating in accordance with “common

accepted industry practices.” If the defendant’s answer is that Mr. Lebowitz will opine only about

the “call center industry,” the government is entitled to know (1) how Mr. Lebowitz will define a

“call center” for purposes of rendering his opinion, and (2) how Mr. Lebowitz will define the

“industry” in which Yukom operated, i.e. sales, marketing, financial services, investment advisor,

etc... The government believes that to render an opinion within the scope of his experience, Mr.

Lebowitz will have needed to consider both issues.

       The Fourth Circuit has found that a disclosure was insufficient in part because it did not

adequately define a particular term that would be used in the expert’s testimony. In United States

v. McLean, the Fourth Circuit held that the defendant’s Rule 16 disclosure was insufficient because

it “stated that [the expert] would testify that in five cases he had reviewed, [the defendant’s] stent

treatment met the ‘interventional cardiology standard of care.’” 715 F.3d 129, 142-43, (4th Cir.

2013). The government had requested a definition of “interventional cardiology standard of care,”

but the defendant did not respond. See id. at 143. Likewise, in this case the defendant has refused


                                                                                                    5
          Case 8:18-cr-00157-TDC Document 239 Filed 07/15/19 Page 6 of 7



to provide any clarification regarding the scope or definition of “call center industry,” which is the

central component of Mr. Lebowitz’s testimony.

   IV.      CONCLUSION

         For the foregoing reasons, the Government requests that the Court compel Elbaz to provide

a sufficient Rule 16(b)(1)(C) disclosure, and order the defendant to disclose (1) the basis for Mr.

Lebowitz’s opinion about Yukom’s business practices, i.e. what evidence or other information Mr.

Lebowitz relied on in forming his opinion, and (2) Mr. Lebowitz’s definition of what constitutes

the “call center industry.”

Dated: July 15, 2019

                                               Respectfully submitted,

                                               ROBERT A. ZINK
                                               Acting Chief, Fraud Section
                                               Criminal Division
                                               U.S. Department of Justice

                                       By:             /s/
                                               L. Rush Atkinson, Trial Attorney
                                               Caitlin R. Cottingham, Trial Attorney
                                               Henry P. Van Dyck, Deputy Chief
                                               Fraud Section, Criminal Division
                                               U.S. Department of Justice
                                               1400 New York Ave. N.W.
                                               Washington, D.C. 20530




                                                                                                    6
         Case 8:18-cr-00157-TDC Document 239 Filed 07/15/19 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 15, 2019, I electronically filed the foregoing with the Clerk of

the Court by using the CM/ECF system, which will notify counsel for the defendant of the filing.



                                              By:            /s/
                                                      L. Rush Atkinson, Trial Attorney
                                                      Fraud Section, Criminal Division
                                                      U.S. Department of Justice




                                                                                                   7
